             Case 2:14-cv-00200-MJP Document 253 Filed 04/29/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          SUSAN ROUTH, et al.,                             CASE NO. C14-200

11                                  Plaintiffs,              ORDER GRANTING UNOPPOSED
                                                             MOTION FOR FINAL
12                 v.                                        CERTIFICATION OF
                                                             SETTLEMENT CLASS
13          SEIU HEALTHCARE 775NW,

14                                  Defendant.

15

16          This matter comes before the Court on Plaintiffs’ Unopposed Motion for Final

17   Certification of Settlement Class. (Dkt. No. 242.) Having read the Motion and having reviewed

18   the relevant record, the Court GRANTS the Motion.

19          The clerk is ordered to provide copies of this order to all counsel.

20          Dated April 29, 2020.



                                                          A
21

22
                                                          Marsha J. Pechman
23                                                        Senior United States District Judge

24


     ORDER GRANTING UNOPPOSED MOTION FOR FINAL CERTIFICATION OF SETTLEMENT CLASS - 1
